Citation Nr: 1023311	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  04-34 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for skin cancer, to include 
as due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran had active service from August 1968 to March 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Oakland, California.  This claim was previously remanded by 
the Board in November 2008 for additional evidentiary 
development.  

The Veteran was afforded a hearing before the undersigned 
Veterans Law Judge in June 2008 at the RO in Oakland, 
California.  A written transcript of this hearing has been 
prepared and incorporated into the evidence of record.  

While the Veteran's appeal was pending before the Board, the 
RO issued a rating decision in April 2010, granting the 
Veteran's claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).  Since this grant 
constituted a full grant of the benefits sought on appeal, 
this claim is no longer in appellate status.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).  


FINDING OF FACT

The Veteran's skin cancer did not manifest during, or as a 
result of, active military service, to include as secondary 
to exposure to Agent Orange.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for skin cancer, to include as secondary to 
exposure to Agent Orange, have not been met.  38 U.S.C.A. §§ 
1110, 1116, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

Letters sent to the Veteran in March 2003, December 2004 and 
April 2007 addressed all notice elements listed under 
3.159(b)(1) and the March 2003 letter was sent prior to the 
initial RO decision in this matter.  The letters informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Even though the Veteran was not provided with the Dingess 
requirements (specifically, how disability ratings and 
effective dates are assigned) until after the initial 
adjudication of the claim in the April 2007 letter, the claim 
was subsequently readjudicated, no prejudice has been 
alleged, and none is apparent from the record.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  In any event, because the claim is being denied, 
any question as to the appropriate disability rating or 
effective date is moot, and there can be no failure-to-notify 
prejudice to the Veteran.  See Dingess/Hartman, 19 Vet. App. 
at 484. 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
treatment records.  Also, the Veteran received a VA medical 
examination in December 2008 and VA has obtained a copy of 
the examination report.  Copies of the Veteran's private 
medical records have also been obtained and incorporated into 
the claims file.  Significantly, neither the Veteran nor his 
representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not yet been obtained.  

Additionally, the Board finds there has been substantial 
compliance with its November 2008 remand directives.  The 
Board notes that the Court has found that "only substantial 
compliance with the terms of the Board's engagement letter 
would be required, not strict compliance."  See D'Aries v. 
Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (holding that there was no 
Stegall (Stegall v. West, 11 Vet. App. 268) violation when 
the examiner made the ultimate determination required by the 
Board's remand.)  The record indicates that the Appeals 
Management Center (AMC) scheduled the Veteran for a medical 
examination which he attended in December 2008.  The AMC 
later issued a Supplemental Statement of the Case (SSOC).  
Based on the foregoing, the Board finds that the AMC 
substantially complied with the mandates of its remand.  See 
Stegall, supra, (finding that a remand by the Board confers 
on the appellant the right to compliance with its remand 
orders).  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A § 1116(a)(1).  
The presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or 
more within the time period specified for each disease.  38 
C.F.R. § 3.307(a)(6)(ii).  The presumption may be rebutted by 
affirmative, though not necessarily conclusive, evidence to 
the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).  

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, type 2 diabetes (also 
known as type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), but does not include cancer of the tongue.  
38 C.F.R. § 3.309(e).  

A veteran who, during active military, naval or air service, 
served in Vietnam during the Vietnam era, and has a disease 
listed at 38 C.F.R. § 3.309(e), shall be presumed to have 
been exposed during such service to an herbicide agent 
containing dioxin, such as Agent Orange, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  

Furthermore, even if a veteran does not have a disease listed 
at 38 C.F.R. § 3.309(e), he or she is presumed to have been 
exposed to herbicides if he or she served in Vietnam between 
January 9, 1962, and May 7, 1975, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  See 38 U.S.C.A. § 1116(f).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Facts and Analysis

The Veteran contends that he is entitled to service 
connection for skin cancer, to include as due to exposure to 
Agent Orange.  However, as outlined below, the preponderance 
of the evidence of record demonstrates that the Veteran's 
skin cancer did not manifest during, or as a result of, 
active military service, to include as due to exposure to 
Agent Orange.  As such, service connection for skin cancer is 
not warranted.  

The Board will first address the Veteran's contention that 
his skin cancer is secondary to Agent Orange exposure during 
his service in Vietnam.  The Veteran's DD-214 confirms that 
he served in Vietnam between January 9, 1962, and May 7, 
1975, and as such, he is presumed to have been exposed to 
Agent Orange.  See 38 U.S.C.A. § 1116(f).  However, mere 
exposure is not in and of itself sufficient to warrant a 
presumption of service connection.  The Veteran must also 
have one of the diseases listed at 38 C.F.R. § 3.309(e) for 
the presumption to apply.  

As already noted, the following diseases are associated with 
herbicide exposure for purposes of the presumption: chloracne 
or other acneform disease consistent with chloracne, type 
2 diabetes (also known as type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), but does not include cancer of the tongue.  
38 C.F.R. § 3.309(e).  

As demonstrated above, skin cancer is not one of the diseases 
listed under 38 C.F.R. § 3.309(e).  As such, the Veteran's 
skin cancer is not presumed to be related to his exposure to 
Agent Orange.  38 U.S.C.A § 1116(a)(1).  While the Veteran 
asserts that his skin cancer should be presumptively service-
connected due to his exposure to Agent Orange, the Board will 
also consider the Veteran's claim on a direct basis to afford 
him all possible avenues of entitlement.  Combee v. Brown, 34 
F.3d 1039, 1043-44 (Fed. Cir. 1994) (when a veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis).  That is to 
say, the Agent Orange presumption does not preclude the 
Veteran from establishing direct service connection with 
proof of actual direct causation.  

In order for a claim to be granted on a direct basis, there 
must be competent evidence of current disability (established 
by medical diagnosis); of incurrence or aggravation of a 
disease or injury in service (established by lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (established by medical 
evidence).  See generally, Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom.; Epps v. West, 18 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  

The Veteran's service treatment records demonstrate that the 
Veteran was not treated for skin cancer during his active 
military service.  The records are silent as to any 
complaints or treatment regarding the skin.  Also, according 
to the Veteran's March 1970 separation examination, his skin 
was normal at this time.  The Veteran also denied having, or 
ever having had, skin diseases or cancer in his report of 
medical history associated with his separation examination.  
Therefore, the preponderance of the evidence demonstrates 
that the Veteran did not suffer from skin cancer during 
active duty.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  See id.  

The post-service medical evidence of record does not 
demonstrate that the Veteran has suffered from chronic 
symptomatology of skin cancer since his separation from 
active duty.  The first medical evidence of skin cancer is a 
February 2002 treatment record from the Woodland Clinic 
Medical Group.  According to the record, the Veteran was 
being treated for "more" skin cancer, suggesting that the 
Veteran had received treatment prior to this date.  However, 
this record is silent as to when this previous treatment may 
have been.  The Veteran was noted to have multiple actinic 
keratoses and a few superficial multicentric basal cell 
carcinomas on the face, trunk and arms.  Therefore, the first 
medical evidence of skin cancer of record is from 2002 - more 
than 30 years after the Veteran's separation from active 
duty.  Subsequent treatment records demonstrate that the 
Veteran has continued to seek treatment for skin cancer 
several times per year.  

The Veteran was afforded a VA skin examination in December 
2008.  The Veteran reported having multiple episodes of 
tumors and growths on his skin since his return from Vietnam.  
Upon reviewing the claims file, the examiner opined that it 
was less likely than not that the Veteran's skin cancer began 
during military service.  The examiner based this opinion on 
the fact that there was no evidence of skin cancer during 
military service.  While the Veteran did report skin cancer 
as early as 1970, the examiner noted that these records were 
lost.  Finally, the examiner noted that the herbicide used by 
the Veteran in Vietnam was Agent Orange, which is not known 
to cause basal cell carcinoma of the skin.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to service connection for skin 
cancer.  The Veteran's service treatment records are silent 
regarding this disability, and the first evidence of skin 
cancer of record is more than three decades after separation 
from active duty.  When considering whether or not to grant a 
claim for service connection, the Board may take into 
consideration the passage of a lengthy period of time in 
which the Veteran did not complain of the disorder at issue.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd 
sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact, i.e., the lack of evidence is itself evidence).  
In this case, the absence of any medical evidence of 
treatment for skin cancer for approximately 32 years after 
separation from service support a finding that the Veteran 
did not suffer from a chronic disease, such as cancer during 
the presumptive period following his separation from active 
duty.  The December 2008 VA examiner candidly concluded that 
it was less likely than not that the Veteran's skin cancer 
manifested during, or as a result of, active military 
service, to include as due to Agent Orange.  

In making the above conclusion, the Board has considered the 
lay testimony provided by the Veteran in support of his 
claim.  In his December 2002 claim for service connection, 
the Veteran reported that he was first treated for skin 
cancer on January 10, 1978.  Subsequently, in his September 
2007 appeal to the Board, the Veteran reported that he was 
treated by a private physician with the initials E.Y. for 
skin cancer since 1970.  The Veteran also testified that he 
was first diagnosed with skin cancer within 6 months of 
returning home from Vietnam in 1970 during his June 2008 
hearing.  The Veteran reported that he had attempted to get 
records from Dr. Y, but that Dr. Y had passed away and the 
records were no longer available.  

Lay assertions may serve to support a claim for service 
connection when they relate to the occurrence of events that 
are observable as a lay person or the presence of a 
disability of symptoms of a disability that are subject to 
lay observation, such as receiving treatment for skin cancer.  
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support the 
existence of a disability even when not corroborated by 
contemporaneous medical evidence).  

However, while the Veteran may be competent to offer this 
testimony, the Board does not find it to be credible.  While 
the Veteran has more recently testified to receiving 
treatment within several months after his separation from 
active duty, he was initially very specific when he indicated 
in his original claim for service connection that his skin 
cancer began on January 10, 1978 - approximately 8 years 
after his separation from active duty.  The Veteran has not 
submitted any statements from individuals who may have known 
him in 1970 or any other evidence to suggest that he was 
treated for skin cancer upon his return from Vietnam.  As 
such, the Board does not find this testimony to be credible.  
The Veteran is not shown to be qualified to competently 
testify about a specific medical diagnosis.

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for skin cancer, to include as 
secondary to Agent Orange exposure, must be denied.


	
ORDER

Entitlement to service connection for skin cancer, to include 
as due to Agent Orange exposure, is denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


